Order entered June 8, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-01586-CR

                              SYLVIA ROMERO, Appellant

                                          V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 6
                                Dallas County, Texas
                        Trial Court Cause No. F-01-16575-X

                                       ORDER
      The Court DENIES appellant Sylvia Romero’s May 2, 2015 motion for rehearing.


                                                 /s/   DOUGLAS S. LANG
                                                       JUSTICE